Citation Nr: 0026977	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a low back disability as a result of 
surgery performed, in June 1996, at the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Long Beach, 
California.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 decision by the VA Regional Office 
(RO) in Los Angeles, California, which denied the veteran's 
claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for a low back disability.  A notice 
of disagreement was received in March 1998.  A statement of 
the case was issued in April 1998.  A substantive appeal was 
received from the veteran in May 1998.  A hearing was held 
before the undersigned Member of the Board at the RO in July 
2000. 


FINDINGS OF FACT

1.  The record includes a medical opinion that tends to 
indicate that the veteran's low back disability became worse 
after his back surgery at the Long Beach, California VAMC in 
June 1996.

2.  The veteran's claim of entitlement to compensation 
benefits, under the provisions of 38 U.S.C.A. § 1151, for a 
low back disability as a result of the June 1996 surgery, is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, for a low back disability 
as a result of surgery performed, in June 1996, at the Long 
Beach VAMC, is well grounded.  38 U.S.C.A. §§ 1151 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a low back disability as a result of 
surgery performed at a VA facility in June 1996.

The relevant statutory criteria applicable to this case 
appear at 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000), which 
provides that, if a veteran suffers an injury or an 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a) (1999).

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) in the case of Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  That decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit, in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to include the 
requirement that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable. 38 U.S.C.A. 
§ 1151(a)(1)(A)(B) (West Supp. 1999); see also VAOPGCPREC 40- 
97 (Dec. 31, 1997).  

A review of the record reflects that the veteran's claim was 
filed in December 1996 and, therefore, the amended 38 
U.S.C.A. § 1151 is not for application in this case.

In any event, the Board notes that the threshold question 
with regard to this issue of compensation benefits under 
38 U.S.C.A. § 1151 for additional disability based on VA 
surgery in June 1996 is whether the veteran has presented a 
well-grounded claim with regard to that issue, that is, one 
which is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the absence 
of evidence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468 citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

The requirements for establishing a well-grounded claim under 
section 1151 parallel those set forth in Caluza.  Generally, 
those requirements are:  1) medical evidence of current 
disability; 2) medical evidence, or, in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under Chapter 31 of title 38, United States 
Code; and 3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460, 464 (1999); see also Jimison v. 
West, 13 Vet. App. 75 (1999).

In this case, the Board notes that the veteran underwent a 
partial lumbar laminectomy at L4-5 with diskectomy of L4-5 
and foraminotomy at the right S1 level, at the Long Beach, 
California VAMC in June 1996.  The hospital report reflects 
that complications included a 2 millimeter (mm) dural tear 
adjacent to the exiting left L5 nerve root.  A November 1996 
VA radiology report indicates that there were post 
laminectomy changes suggested at the L4-5 level, and that at 
that level, there was a prominent left paracentral soft 
tissue abnormality.   October and December 1996 outpatient 
treatment records document the veteran's complaints that left 
leg pain (radiation), numbness, and weakness became worse 
following the June 1996 surgery.  

In a letter received during the July 2000 hearing (along with 
a waiver of initial consideration by the RO), a VA physician 
states that the June 1996 laminectomy and diskectomy was 
complicated by a dural tear and resultant psuedomeningocele.  
He noted that this has resolved on subsequent magnetic 
resonance imaging (MRI) studies and that the veteran has had 
slow progression of his disability since that time.  He 
points out that the veteran was diagnosed with spinal 
arachnoiditis in September 1997, and that this condition is a 
complication of a diskectomy.  

The Board finds that this evidence sufficiently demonstrates 
that the veteran's claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a low 
back disability as a result of surgery performed at the Long 
Beach VAMC in June 1996 is at least plausible, and, hence, 
well grounded.  38 U.S.C.A. § 5107 (West 1991); Murphy, 
supra.  However, for reasons set out below, further 
development is required to comply with the duty to assist 
doctrine prior to further appellate review.  Id.


ORDER

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a low back disability as 
a result of surgery performed, in June 1996, at the Long 
Beach VAMC, is well grounded; to this extent only, the 
veteran's claim is granted.


REMAND

As determined above, the veteran's claim of entitlement to 
compensation benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for a low back disability as a result of VAMC surgery 
is well grounded; as such, VA is under a statutory duty to 
assist him with the development of evidence pertinent to this 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

As noted above, in a letter received in July 2000, a VA 
physician opined that the veteran has had slow progression of 
his disability since the June 1996 surgery, that he was 
diagnosed with spinal arachnoiditis in September 1997, and 
that this condition is a complication of a diskectomy.  
However, it is not clear whether the examiner had the entire 
claims file for review, and in fact, it does not appear that 
a record of the reported September 1997 diagnosis is 
associated with the claims folder.  As such, the Board finds 
that an appropriate VA medical examiner should be given an 
opportunity to review the claims folder, examine the veteran, 
and provide an opinion to resolve the question as to the 
nature of the relationship, if any, between the veteran's 
current low back disability and his June 1996 surgery.

In view of the above, the appeal is REMANDED to the RO for 
the following action:


1.  The RO should take the appropriate 
steps to associate with the claims folder 
any VA medical evidence not currently of 
record, to include records dated in 
September 1997, noted above.

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
low back disability.  The examiner should 
review all of the pertinent evidence in 
the claims folder, including a copy of 
this REMAND, and, in addition to 
discussing the current manifestations of 
the low back disability, provide an 
opinion as to whether the veteran now has 
additional disability of the low back and 
whether it is at least as likely as not 
that such additional disability was the 
result of the surgery performed at the 
VAMC in June 1996.  In providing such an 
opinion, the examiner should specifically 
make reference to the July 2000 letter, 
noted above.  The complete rationale for 
the conclusion reached (to include 
citation, as necessary, to specific 
evidence in the record) should be set 
forth.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim 
for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  With 
respect to this claim, the RO is reminded 
that as the claim was received in 
December 1996, the "pre-amended" 
version of 38 U.S.C.A. § 1151 (i.e. 
without the requirement that additional 
disability be the result of carelessness, 
negligence, lack of proper skill, error 
in judgment or similar fault) is for 
application, as discussed above.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

4.  If the benefit sought by the veteran 
continues to be denied, then he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 



